Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered October 11, 2007, convicting defendant, after a nonjury trial, of attempted assault in the third degree and sentencing her to a term of 30 days of intermittent imprisonment, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a conditional discharge, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Gonzalez, P.J., Andrias, Nardelli, McGuire and Abdus-Salaam, JJ.